NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


DON EARLE MORGAN,                             )
                                              )
              Appellant,                      )
                                              )
v.                                            )         Case No. 2D17-342
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed October 13, 2017.

Appeal from the Circuit Court for Highlands
County; Michael E. Raiden, Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


              Don Earle Morgan appeals his convictions and sentences for one count of

criminal mischief in violation of section 806.13(1)(b)(1), Florida Statutes (2014), and one

count of burglary of a dwelling in violation of section 810.02(3)(a). The written judgment
improperly identifies the criminal mischief as a first-degree misdemeanor, rather than a

second-degree misdemeanor. Accordingly, we remand with instructions for the trial

court to correct that scrivener's error in the written judgment. See Jackson v. State, 192
So. 3d 649 (Fla. 2d DCA 2016); Riley v. State, 622 So. 2d 94 (Fla. 2d DCA 1993);

Culbertson v. State, 547 So. 2d 725 (Fla. 2d DCA 1989). We affirm Mr. Morgan's

convictions and sentences in all other respects.

             Affirmed; remanded with instruction to correct scrivener's error.



LaROSE, C.J., and CRENSHAW and LUCAS, JJ., Concur.




                                           -2-